                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARDS OF TRUSTEES OF THE SHEET                     Case No. 20-cv-01425-JD
                                         METAL WORKERS PENSION TRUST OF
                                   8     NORTHERN CALIFORNIA, et al.,
                                                                                             ORDER CONDITIONALLY
                                   9                    Plaintiffs,                          DISMISSING CASE
                                  10             v.

                                  11     DOUGLAS LEVERING,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court is advised that the parties have settled. Dkt. No. 49. Consequently, the Court

                                  15   vacates all pretrial deadlines and dismisses this case without prejudice. If any party certifies to the

                                  16   Court within 30 days from the date of this order that the agreed consideration for the settlement of

                                  17   this action has not been delivered, this order will be vacated and the case will be set for a case

                                  18   management conference. If no certification is filed, the dismissal will be deemed to be with

                                  19   prejudice after the 30 days.

                                  20           The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  21   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  22   Court order is necessary for dismissal under that rule.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 15, 2021

                                  25

                                  26                                                                 ________________________
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
